EXHIBIT CONSULTING AGREEMENT 1.Parties.This Consulting Agreement (“Agreement”) is made by and between BARRY NUSSBAUM (“NUSSBAUM”) and SURGE GLOBAL ENERGY, INC. and all of its subsidiaries (“SURGE”) (SURGE and NUSSBAUM are sometimes collectively referred to as the “Parties.”) 2.Purpose of Agreement.The purpose of this Agreement is engage the consulting services of NUSSBAUM and confirm the parties’ release of any and all potential claims against each other and all persons and entities being released herein after NUSSBAUM’s resignation from the Surge Board of Directors is effective.These include, but are not limited to, all claims arising out of or related to NUSSBAUM serving as a Director of SURGE and all claims that have been asserted or could have been asserted by NUSSBAUM against SURGE or the officers and directors of SURGE. 3.Agreement Contingent Upon Financing.This Agreement is contingent upon SURGE obtaining financing on or before February 20, 2010.If SURGE does not obtain said financing, this Agreement will be null and void. 4.Agreement Contingent Upon Other Former Directors.This Agreement is contingent upon the execution by SURGE and resigning SURGE board members KEN POLIN and JEFFREY BERNSTEIN of their own versions of this Agreement, with only Paragraph 8 modified as appropriate, and the payment of the consideration required by Paragraph 8 in all such Agreements.Concurrent with the execution of this Agreement and the initial payment due as set forth in Paragraph 8, Barry Nussbaum resigns as a director of SURGE. 5.Consulting Agreement Terms.NUSSBAUM will provide consulting services to SURGE on as-needed basis for the six month period after this Agreement is executed.Such services will be provided at the request of a representative of SURGE board, upon 10 days notice, on a mutually agreed upon basis.No specific number of hours is required, and services will be provided on a best-efforts basis.NUSSBAUM shall not be required to spend more than 8 hours per month on SURGE matters under this Agreement. 6.General Release.
